FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number 001-10805 ROGERS COMMUNICATIONS INC. (Translation of registrant’s name into English) 333 Bloor Street East 10th Floor Toronto, Ontario M4W 1G9 Canada (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F oForm 40-F þ Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Yes oNo þ Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Yes oNo þ The following document is attached as an exhibit hereto and is incorporated herein by reference: Seventh Supplemental Indenture, dated as of March 10, 2014, relating to Rogers Communications Inc.’s (the “Company”) 5.00% Senior Notes due 2044, among the Company, Rogers Communications Partnership (“RCP”), and The Bank of New York Mellon (the “Trustee”). Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ROGERS COMMUNICATIONS INC. By: /s/Anthony Staffieri Name: Anthony Staffieri Title: Executive Vice President and Chief Financial Officer Date: March 10, 2014 ROGERS COMMUNICATIONS INC. By: /s/ Glenn Brandt Name: Glenn Brandt Title: Vice President, Treasurer Date: March 10, 2014 Exhibit Index Exhibit Number Description of Document Seventh Supplemental Indenture, dated March 10, 2014, among the Company, RCP and the Trustee.
